


Exhibit 10.3*
Adopted Effective February 16, 2005
Amended and Restated February 14, 2006
Amended and Restated June 6, 2006
Amended and Restated February 6, 2007
Amended and Restated November 6, 2007
Amended and Restated November 9, 2010
Amended and Restated February 2, 2011
Amended and Restated July 26, 2011
Amended and Restated February 5, 2013
Amended and Restated September 24, 2013


DOLBY LABORATORIES, INC.
2005 STOCK PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•to attract and retain the best available personnel for positions of substantial
responsibility,
•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Deferred Stock Units, Performance Units, Performance Bonus Awards and
Performance Shares.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards or equity compensation programs under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where Awards are, or
will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Units, Performance Bonus Awards or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.    
(e)    “Award Transfer Program” means any program instituted by the
Administrator that would permit Participants the opportunity to transfer for
value any outstanding Awards to a financial institution or other person or
entity approved by the Administrator. A transfer for “value” shall not be deemed
to occur under this Plan where an Award is transferred by a Participant for bona
fide estate planning purposes to a trust or other testamentary vehicle approved
by the Administrator.
(f)    “Awarded Stock” means the Common Stock subject to an Award.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Cause” means, with respect to the termination by the Company or a
Related Entity of a

1

--------------------------------------------------------------------------------




Participant, that such termination is for "Cause" as such term is expressly
defined in a then-effective written agreement between the Participant and the
Company or a Related Entity, or in the absence of such then-effective written
agreement and definition, is based on, in the determination of the
Administrator, the Participant’s: (i) refusal or failure to act in accordance
with any specific, lawful direction or order of the Company or a Related Entity;
(ii) unfitness or unavailability for service or unsatisfactory performance
(other than as a result of Disability); (iii) performance of any act or failure
to perform any act in bad faith and to the detriment of the Company or Related
Entity; (iv) dishonesty, intentional misconduct or material breach of any
agreement with the Company or Related Entity; or (v) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person. At least 30 days prior to the termination of the Participant’s service
pursuant to (i) or (ii) above, the Company or Related Entity shall provide the
Participant with notice of the Company's or Related Entity’s intent to
terminate, the reason therefor, and an opportunity for the Participant to cure
such defects in his or her service to the Company's or Related Entity’s
satisfaction. During this 30 day (or longer) period, no Award issued to the
Participant under the Plan may be exercised or purchased.
(i)    “Change in Control” means the occurrence of any of the following events:
(i)    For any Awards granted prior to November 6, 2007, any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than a
Permitted Transferee (as defined in the Company’s Amended and Restated
Certificate of Incorporation) becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or
(ii)    For any Awards granted on or after November 6, 2007, any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) other than a
Permitted Transferee (as defined in the Company’s Amended and Restated
Certificate of Incorporation) becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities; or
(iii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(iv)    For any Awards granted prior to November 6, 2007, a change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” means directors who either (A) are Directors as of the effective date
of the Plan, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Directors at the time of
such election or nomination (but will not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company); or
(v)    For any Awards granted on or after November 6, 2007, a change in the
composition of the Board occurring within a one-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” means directors who either (A) are Directors as of the effective date
of the Plan, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Directors at the time of
such election or nomination (but will not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company); or
(vi)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
(j)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(k)    “Committee” means a committee of Directors or other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
of the Plan.
(l)    “Common Stock” means the Class A Common Stock of the Company, or in the
case of certain Stock Appreciation Rights or Performance Units, the cash
equivalent thereof.

2

--------------------------------------------------------------------------------




(m)    “Company” means Dolby Laboratories, Inc., a Delaware corporation, or any
successor thereto.
(n)    “Consultant” means any person, including an advisor, engaged by the
Company or a Related Entity to render services to such entity.
(o)    “Deferred Stock Unit” means an Award that the Administrator permits to be
paid in installments or on a deferred basis pursuant to Sections 4 and 13 of the
Plan.
(p)    “Director” means a member of the Board.
(q)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(r)    “Dividend Equivalent” means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.
(s)    “Employee” means any person, including Officers and Directors, employed
by the Company or a Related Entity. Neither service as a Director nor payment of
a director’s fee by the Company or Related Entity will be sufficient to
constitute “employment” by the Company or Related Entity.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced. The
Administrator will determine the terms and conditions of any Exchange Program in
its sole discretion; provided, however, that the Administrator may only
institute an Exchange Program with the approval of the Company’s stockholders.
(v)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or the
Nasdaq Capital Market, its Fair Market Value will be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock for the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(iv)    Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
(w)    “Good Reason” means the occurrence following a Change in Control of any
of the following events or conditions unless consented to by the Participant:
(i)    For any Awards granted prior to November 6, 2007, a reduction in the
Participant’s base salary to a level below that in effect at any time within six
(6) months preceding the consummation of a Change in Control or at any time
thereafter; or

3

--------------------------------------------------------------------------------




(ii)    For any Awards granted on or after November 6, 2007, a material
reduction in the Participant’s base salary to a level below that in effect
immediately preceding the consummation of a Change in Control or at any time
thereafter; or
(iii)    Requiring the Participant to be based at any place outside a 50-mile
radius from the Participant’s job location or residence prior to the Change in
Control except for reasonably required travel on business which is not
materially greater than such travel requirements prior to the Change in Control.
(x)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(y)    “Inside Director” means a Director who is an Employee.
(z)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(aa)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(bb)    “Option” means a stock option granted pursuant to the Plan.
(cc)    “Outside Director” means a Director who is not an Employee.
(dd)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(ee)    “Participant” means the holder of an outstanding Award.
(ff)    “Performance-Based Award” means any Award that are subject to the terms
and conditions set forth in Section 12. Except as otherwise set forth in Section
11, all Performance-Based Awards are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code.
(gg)    “Performance Bonus Award” means a cash award set forth in Section 11.
(hh)    “Performance Goals” means the goal(s) determined by the Administrator
(in its discretion) to be applicable to a Participant with respect to an Award.
As determined by the Administrator, the Performance Goals applicable to an Award
may provide for a targeted level or levels of achievement using one or more of
the following measures: (i) revenue, (ii) gross margin, (iii) operating margin,
(iv) operating income, (v) pre-tax profit, (vi) earnings before interest, taxes
and depreciation, (vii) net income, (viii) cash flow, (ix) expenses, (x) the
market price of the Share, (xi) earnings, (xii) return on stockholder equity,
(xiii) return on capital, (xiv) product quality, (xv) economic value added,
(xvi) number of customers, (xvii) market share, (xviii) return on investments,
(xix) profit after taxes, (xx) customer satisfaction, (xxi) business
divestitures and acquisitions, (xxii) supplier awards from significant
customers, (xxiii) new product development, (xxiv) working capital, (xxv)
objectively determinable individual objectives, (xxvi) time to market, (xxvii)
 return on net assets, and (xxviii) sales. The Performance Goals may differ from
Participant to Participant and from Award to Award. Any criteria used may be
measured, as applicable, (i) in absolute terms, (ii) in relative terms
(including, but not limited to, passage of time and/or against another company
or companies), (iii) on a per-share basis, (iv) against the performance of the
Company as a whole or a segment of the Company, and (v) on a pre-tax or
after-tax basis.
(ii)    “Performance Share” means an Award granted to a Service Provider
pursuant to Section 10 of the Plan.
(jj)    “Performance Unit” means an Award granted to a Service Provider pursuant
to Section 10 of the Plan.
(kk)    “Period of Restriction” means the period during which Restricted Stock
Units and/or the transfer of Shares of Restricted Stock are subject to
restrictions and therefore, the Shares are subject to a substantial risk of
forfeiture. Such restrictions may be based on the passage of time, continued
service, the achievement of Performance Goals, and/or the occurrence of other
events as determined by the Administrator.

4

--------------------------------------------------------------------------------




(ll)    “Plan” means this 2005 Stock Plan.
(mm)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(nn)    “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.
(oo)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under the Plan or issued pursuant to the early exercise of an Option.
(pp)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(qq)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(rr)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(ss)    “Service Provider” means an Employee, Director or Consultant.
(tt)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 17 of the Plan.
(uu)    “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 of the Plan is designated
as a SAR.
(vv)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ww)    “Unvested Awards” shall mean any Award that (i) was granted to an
individual in connection with such individual’s position as a Service Provider
and (ii) is still subject to vesting or lapsing of Company repurchase rights or
similar restrictions.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 17 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 29,000,000. Any Shares subject to an Award with a per Share exercise (or
purchase) price equal to or greater than 100% of Fair Market Value on the date
of grant shall be counted against the numerical limits of this Section 3 as one
(1) Share for every one (1) Share subject thereto. Except as provided in the
previous sentence, any Shares subject to any other Award, including specifically
any Restricted Stock, Restricted Stock Unit, Performance Unit, Performance
Shares, or any other Award with a per Share exercise (or purchase) price lower
than 100% of Fair Market Value on the date of grant, shall be counted against
the numerical limits of this Section 3 as follows: (i) for any Awards granted
prior to February 2, 2011, as two (2) Shares for every one (1) Share subject
thereto and shall be counted as two (2) Shares for every one (1) Share returned
to or deemed not issued from the Plan pursuant to this Section 3; and (ii) for
any Awards granted on or after February 2, 2011, as 1.6 Shares for every one (1)
Share subject thereto and shall be counted as 1.6 Shares for every one (1) Share
returned to or deemed not issued from the Plan pursuant to this Section 3. The
Shares may be authorized, but unissued, or reacquired Common Stock.
(b)    Lapsed Awards and Share Accounting. If an Award expires or becomes
unexercisable without having been exercised in full, or, with respect to
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares or Performance Units, is forfeited to or repurchased by the Company, the
unpurchased Shares (or for Awards other than Options and Stock Appreciation
Rights, the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). Upon exercise of a Stock Appreciation Right settled in Shares, the
gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan. Shares that have actually been issued
under the Plan under any

5

--------------------------------------------------------------------------------




Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares or Performance Units are repurchased by the Company or are forfeited to
the Company, such Shares will become available for future grant under the Plan.
Shares used to pay the exercise or purchase price of an Award (including
specifically an Option exercised through an approved net exercise feature as
provided in Section 7(d)(vi) and/or to satisfy the tax withholding obligations
related to an Option or Stock Appreciation Right will not become available for
future grant or sale under the Plan. Shares used to satisfy tax withholding
obligations related to any Award hereunder shall not become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not reduce the number of
Shares available for issuance under the Plan. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, Shares actually issued pursuant to
Awards transferred under any Award Transfer Program will not be again available
for grant under the Plan. Notwithstanding the foregoing provisions of this
Section 3(b), subject to adjustment as provided in Section 17, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan under this Section 3(b).
4.        Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable or necessary to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(v)    Delegation of Authority for Day-to-Day Administration. Except to the
extent prohibited by Applicable Law, the Administrator may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of agreement for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, will
determine;
(vi)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

6

--------------------------------------------------------------------------------




(vii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws including qualifying for preferred
tax treatment under applicable foreign tax laws;
(viii)    to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan; provided, however that in no event may the term of an Option or SAR be
extended such that its maximum term exceeds ten (10) years from the grant date;
provided, further that no Exchange Program can be implemented without prior
stockholder approval;
(ix)    to allow Participants to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares or cash to be issued upon exercise,
settlement or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of any Shares to be withheld will be determined on the date that
the amount of tax to be withheld is to be determined. All elections by a
Participant to have Shares or cash withheld for this purpose will be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to allow a Participant, in compliance with all Applicable Laws,
including specifically Section 409A of the Code, to defer the receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award;
(xii)    to determine whether Awards will be settled in Shares, cash or in any
combination thereof;
(xiii)    to determine whether Awards will be adjusted for Dividend Equivalents;
provided, however that in no event will a Dividend Equivalent be attached to an
Option or SAR, nor will a Dividend Equivalent be paid out on any full-value
Award prior to the vesting of such Award;
(xiv)    to establish a program, in compliance with all Applicable Laws,
including specifically Section 409A of the Code, whereby Service Providers
designated by the Administrator can reduce compensation otherwise payable in
cash in exchange for Awards under the Plan;
(xv)    to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;
(xvi)    to determine the terms and conditions of, and with the approval of the
Company’s stockholders to institute, any Exchange Program;
(xvii)    to require that the Participant's rights, payments and benefits with
respect to an Award (including amounts received upon the settlement or exercise
of an Award) shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award, as may be
specified in an Award Agreement at the time of the Award, or later if (A)
Applicable Laws require the Company to adopt a policy requiring such reduction,
cancellation, forfeiture or recoupment, or (B) pursuant to an amendment of an
outstanding Award; and
(xviii) to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Units, Performance Bonus
Awards, Performance Shares and Deferred Stock Units may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.

7

--------------------------------------------------------------------------------




6.    Limitations.
(a)    ISO $100,000 Rule. Each Option will be designated in the Award Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and a Related Entity) exceeds $100,000, such
Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.
(b)    No Rights as a Service Provider. Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing his or her
relationship as a Service Provider, nor shall they interfere in any way with the
right of the Participant or the right of the Company or a Related Entity to
terminate such relationship at any time, with or without cause.
(c)    Section 162(m) Limitations. The following limitations shall apply to
Awards under the Plan:
(i)    No Service Provider shall be granted, in any fiscal year of the Company,
(A) Options or SARs to purchase more than 2,000,000 Shares, (B) Restricted Stock
or Restricted Stock Units covering more than 2,000,000 Shares, (C) Performance
Shares covering more than 2,000,000 Shares or (D) Performance Units or
Performance Bonus Awards that could result in such Service Provider receiving
more than $5,000,000.
(ii)    In connection with his or her initial service, a Service Provider may be
granted Options or SARS to purchase up to an additional 2,000,000 Shares, which
shall not count against the limit set forth in subsection (i) above.
(iii)    The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 17(a).
(iv)    If an Award is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 17(c)), the cancelled Award will be counted against the limits set forth
in subsections (i) and (ii) above.
(d)    Outside Director Award Limitations.
(i)    Cash-Settled Awards. No Outside Director may be granted, in any fiscal
year of the Company, cash-settled Awards with a grant date fair value
(determined in accordance with U.S. generally accepted accounting principles) of
more than $1,000,000, increased to $2,000,000 in connection with his or her
initial service.
(ii)    Stock-Settled Awards. No Outside Director may be granted, in any fiscal
year of the Company, stock-settled Awards with a grant date fair value
(determined in accordance with U.S. generally accepted accounting principles) of
more than $1,000,000, increased to $2,000,000 in connection with his or her
initial service.
7.    Stock Options.
(a)    Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option, the
term will be ten (10) years from the date of grant or such shorter term as may
be provided in the Award Agreement. Moreover, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or a Related
Entity, the term of the Incentive Stock Option will be five (5) years from the
date of grant or such shorter term as may be provided in the Award Agreement.
(b)    Option Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option will be no less than 100% of the Fair
Market Value per Share on the date of grant. Notwithstanding the foregoing, in
the case of an Incentive Stock Option granted to an Employee who, at the time
the Incentive Stock Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock

8

--------------------------------------------------------------------------------




of the Company or a Related Entity, the per Share exercise price will be no less
than 110% of the Fair Market Value per Share on the date of grant.
(c)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(d)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of:
(i)    cash;
(ii)    check;
(iii)    promissory note;
(iv)    other Shares which meet the conditions established by the Administrator
to avoid adverse accounting consequences (as determined by the Administrator);
(v)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
(vi)    consideration received by the Company under a net exercise program
(surrendering shares subject to the Option to pay the applicable exercise price
and/or associated tax withholding obligation) implemented by the Company in
connection with the Plan;
(vii)    a reduction in the amount of any Company liability to the Participant;
(viii) any combination of the foregoing methods of payment; or
(ix)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
(e)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised (together with any applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Awarded Stock,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 17 of the Plan or
the applicable Award Agreement.
Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period

9

--------------------------------------------------------------------------------




of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
8.    Restricted Stock and Restricted Stock Units.
(a)    Restricted Stock.
(i)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(ii)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
(iii)    Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(iv)    Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate, including granting such an Award of Restricted Stock
subject to the requirements of Section 12.
(v)    Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.
(vi)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of

10

--------------------------------------------------------------------------------




Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Administrator determines otherwise.
(vii)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(viii)    Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
(b)    Restricted Stock Units.
(i)    Grant of Restricted Stock Units. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant
Restricted Stock Units in such amounts as the Administrator, in its sole
discretion, will determine. After the Administrator determines that it will
grant Restricted Stock Units under the Plan, it will advise the Participant in
an Award Agreement of the terms, conditions, and restrictions related to the
grant, including the number of Restricted Stock Units.
(ii)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
service with the Company, the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment),
Performance Goals or any other basis determined by the Administrator in its
discretion.
(iii)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(iv)    Form and Timing of Payment. Payment of earned Restricted Stock Units
will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement. The Administrator, in its
sole discretion, may settle earned Restricted Stock Units only in cash, Shares,
or a combination of both.
(v)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may
be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider.
(c)    Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of SARs granted under the Plan. Notwithstanding the foregoing, the
per Share exercise price for the Shares to be issued pursuant to exercise of a
SAR will be no less than 100% of the Fair Market Value per Share on the date of
grant.
(d)    Exercise of SARs. SARs will be exercisable on such terms and conditions
as the Administrator, in its sole discretion, will determine.
(e)    SAR Agreement. Each SAR grant will be evidenced by an Award Agreement
that will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

11

--------------------------------------------------------------------------------




(f)    Expiration of SARs. An SAR granted under the Plan will expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement. Notwithstanding the foregoing, the term of each SAR will be
no more than ten (10) years from the date of grant thereof and the rules of
Sections 7(e)(ii), 7(e)(iii) and 7(e)(iv) also will apply to SARs.
(g)    Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the SAR is exercised.
At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion. The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives must be met
will be called the “Performance Period.” Each Award of Performance Units/Shares
will be evidenced by an Award Agreement that will specify the Performance
Period, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. The Administrator may set Performance Goals based
upon the achievement of Company-wide, divisional, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Unit/Share, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for such Performance
Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.    Performance Bonus Awards. Any Service Provider selected by the Committee
may be granted one or more Performance-Based Awards in the form of a cash bonus
payable upon the attainment of Performance Goals (for Awards that are intended
to constitute qualified performance-based compensation under Section 162(m) of
the Code) or other performance metrics (for Awards that are not intended to
constitute qualified performance-based compensation under Section 162(m) of the
Code), in each case that are established by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such Performance

12

--------------------------------------------------------------------------------




Bonus Award paid to a Service Provider who would be considered a “covered
employee” within the meaning of Section 162(m) of the Code (hereinafter a
“Covered Employee”) will be based upon objectively determinable bonus formulas
established in accordance with Section 12.
12.    Terms and Conditions of Any Performance-Based Award.
(a)    Purpose. The purpose of this Section 12 is to provide the Committee the
ability to qualify Awards (other than Options and SARs) that are granted
pursuant to the Plan as qualified performance-based compensation under Section
162(m) of the Code. If the Committee, in its discretion, decides to grant a
Performance-Based Award subject to Performance Goals to a Covered Employee, the
provisions of this Section 12 will control over any contrary provision in the
Plan; provided, however, that the Committee may in its discretion grant Awards
to such Covered Employees that are based on Performance Goals or other specific
criteria or goals but that do not satisfy the requirements of this Section 12.
(b)    Applicability. This Section 12 will apply to those Covered Employees
which are selected by the Committee to receive any Award subject to Performance
Goals. The designation of a Covered Employee as being subject to Section 162(m)
of the Code will not in any manner entitle the Covered Employee to receive an
Award under the Plan. Moreover, designation of a Covered Employee subject to
Section 162(m) of the Code for a particular Performance Period will not require
designation of such Covered Employee in any subsequent Performance Period and
designation of one Covered Employee will not require designation of any other
Covered Employee in such period or in any other period.
(c)    Procedures with Respect to Performance Based Awards. To the extent
necessary to comply with the performance-based compensation requirements of
Section 162(m) of the Code, with respect to any Award granted subject to
Performance Goals, no later than ninety (90) days following the commencement of
any fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m)),
the Committee will, in writing, (a) designate one or more Participants who are
Covered Employees, (b) select the Performance Goals applicable to the
Performance Period, (c) establish the Performance Goals, and amounts or methods
of computation of such Awards, as applicable, which may be earned for such
Performance Period, and (d) specify the relationship between Performance Goals
and the amounts or methods of computation of such Awards, as applicable, to be
earned by each Covered Employee for such Performance Period. Following the
completion of each Performance Period, the Committee will certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. In determining the amounts earned by a Covered Employee, the Committee
will have the right to reduce or eliminate (but not to increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.
(d)    Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or a Related Entity on the day a Performance-Based Award for such Performance
Period is paid to the Covered Employee. Furthermore, a Covered Employee will be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.
(e)    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
qualified performance based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as qualified performance-based
compensation as described in Section 162(m) of the Code, and the Plan will be
deemed amended to the extent necessary to conform to such requirements.
13.    Deferred Stock Units. Deferred Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator.
Deferred Stock Units may be settled, in the discretion of the Administrator, in
cash, Shares or a combination thereof.
14.    Outside Director Awards. Except as provided in Section 14(e), grants of
Awards to Outside Directors pursuant to this Section 14 will be automatic and
will be made in accordance with the following provisions:
(a)    Type of Award. The Company shall grant Restricted Stock Units to Outside
Directors automatically

13

--------------------------------------------------------------------------------




pursuant to this Section 14 for all Awards on or after July 26, 2011. All
Restricted Stock Units granted pursuant to this Section 14 will be subject to
the other terms and conditions of the Plan.
(b)    Initial Restricted Stock Unit Award. Each person who first becomes an
Outside Director on or after September 24, 2013 will be automatically granted an
Award of Restricted Stock Units on the date upon which such person first becomes
an Outside Director, whether through election by the stockholders of the Company
or appointment by the Board to fill a vacancy (an “Initial Restricted Stock Unit
Award”); provided, however, that an Inside Director who ceases to be an Inside
Director but who remains a Director will not receive an Initial Restricted Stock
Unit Award. Each Initial Restricted Stock Unit Award granted under this Section
14(b) to an Outside Director who was first appointed or elected to the Board
effective as of the date of an annual meeting of stockholders shall cover that
number of Shares as determined by dividing a dollar amount as set by the Board
or any authorized Committee from time to time by the Fair Market Value of a
Share on the date of grant, rounded down to the nearest whole Restricted Stock
Unit. Each Initial Restricted Stock Unit Award granted under this Section 14(b)
to an Outside Director who was first appointed or elected to the Board effective
as of any date other than the date of an annual meeting of stockholders shall be
prorated such that the Initial Restricted Stock Unit Award shall cover that
number of Shares determined by multiplying a dollar amount as set by the Board
or any authorized Committee from time to time by a fraction the numerator of
which is equal to the number of fully completed months between the date such
Outside Director was first appointed or elected to the Board and the expected
date of the next annual meeting of stockholders, and a denominator of which is
equal to twelve (12), with the result divided by the Fair Market Value of a
Share on the date of grant, rounded down to the nearest whole Restricted Stock
Unit. By way of example only, if an Outside Director is first appointed or
elected to the Board as of July 1 (which is not the date of an annual meeting of
stockholders), and the next annual meeting of stockholders is expected to occur
on December 15, the Outside Director will receive an Initial Restricted Stock
Unit Award covering that number of Shares as determined by multiplying such
dollar amount set by the Board (or such authorized Committee) by 5/12 (the
number of fully completed months between July 1 and December 15, and a
denominator of twelve (12)), with the result divided by the Fair Market Value of
a Share on the date of grant, rounded down to the nearest whole Restricted Stock
Unit.
(c)    Annual Restricted Stock Unit Award. Each Outside Director automatically
will be granted an Award of Restricted Stock Units on the date of each annual
meeting of the stockholders of the Company beginning on the date of the 2012
annual meeting of stockholders (an “Annual Restricted Stock Unit Award”),
provided he or she is then an Outside Director. Each Annual Restricted Stock
Unit Award shall cover that number of Shares as determined by dividing a dollar
amount as set by the Board or any authorized Committee from time to time by the
Fair Market Value of a Share on the date of grant, rounded down to the nearest
whole Restricted Stock Unit.
(d)    Terms. Except as provided in Section 14(e), the terms of each Restricted
Stock Unit granted pursuant to this Section 14 will be as follows:
(i)    Initial Restricted Stock Unit Award. Subject to Section 17 of the Plan,
any Initial Restricted Stock Unit Award will become one hundred percent (100%)
vested and be settled pursuant to the issuance of Shares on the earlier of (1)
the first anniversary of such Initial Stock Unit Award’s date of grant or (2)
the date immediately preceding the date of the next annual meeting of
stockholders that occurs after such Initial Restricted Stock Unit Award’s date
of grant, provided that the Participant continues to serve as a Director on such
date.
(ii)    Annual Restricted Stock Unit Award. Subject to Section 17 of the Plan,
each Annual Restricted Stock Unit Award will become one hundred percent (100%)
vested and be settled pursuant to the issuance of Shares on the earlier of (1)
the first anniversary of such Annual Restricted Stock Unit Award’s date of grant
or (2) the date immediately preceding the date of the next annual meeting of
stockholders that occurs after such Annual Restricted Stock Unit Award’s date of
grant, provided that the Participant continues to serve as a Director on such
date.
(e)    Amendment. Notwithstanding the foregoing, the Board or any authorized
Committee in its discretion may change the terms of such Restricted Stock Units
and may grant substitute Awards having an equivalent value to such Restricted
Stock Units as determined by the Board or such authorized Committee on the date
of grant.
15.    Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company. A Service Provider will not cease to be
an Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company and a
Related Entity. For purposes of Incentive Stock Options, no such leave may
exceed ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If

14

--------------------------------------------------------------------------------




reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three months following the 91st day of such leave any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.
16.    Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding anything to the contrary in
the Plan, in no event will the Administrator have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.
17.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs such that an adjustment is
determined by the Administrator (in its sole discretion) to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Administrator shall, in
such manner as it may deem equitable, adjust the number and class of Shares
which may be delivered under the Plan, and the number, class, and price of
Shares subject to outstanding Awards. Notwithstanding the preceding, the number
of Shares subject to any Award always shall be a whole number.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award, to the extent applicable, until ten (10)
days prior to such transaction as to all of the Awarded Stock covered thereby,
including Shares as to which the Award would not otherwise be exercisable. In
addition, the Administrator may provide that any Company repurchase option or
forfeiture rights applicable to any Award shall lapse in full, and that any
Award’s vesting schedule shall accelerate in full, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised or vested, an
Award will terminate immediately prior to the consummation of such proposed
action.
(c)    Merger or Change in Control.
(i)    Stock Options and SARS. In the event of a merger or Change in Control, an
outstanding Option or SAR may be (i) assumed or substituted with an equivalent
option or SAR of the successor corporation or a Parent or Subsidiary of the
successor corporation, (ii) replaced with a cash incentive program of the
successor corporation or a Parent or Subsidiary of the successor corporation, or
(iii) terminated. Unless determined otherwise by the Administrator, in the event
that the successor corporation does not assume, substitute or replace a
Participant’s Option or SAR, the Participant shall, immediately prior to the
merger or Change in Control, fully vest in and have the right to exercise such
Option or SAR that is not assumed, substituted or replaced as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option or SAR is not assumed, substituted or replaced in the
event of a merger or Change in Control, the Administrator shall notify the
Participant in writing or electronically that the Option or SAR shall be
exercisable, to the extent vested, for a period of up to fifteen (15) days from
the date of such notice, and the Option or SAR shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or SAR
shall be considered assumed if, following the merger or Change in Control, the
option or stock appreciation right confers the right to purchase or receive, for
each Share of Awarded Stock subject to the Option or SAR immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
SAR, for each Share of Awarded Stock subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control. Notwithstanding anything herein to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
Performance

15

--------------------------------------------------------------------------------




Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.
With respect to Options and SARs granted to an Outside Director, the Participant
shall, immediately prior to the merger or Change in Control, fully vest in and
have the right to exercise such Options and SARs as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable.
With respect to Options and SARs granted to an Employee, the Employee, upon a
termination of the Employee by the Company or a Related Entity without Cause or
a resignation of the Employee with Good Reason, shall receive one year of
additional vesting for each full year of service performed for the Company or a
Related Entity; provided, that such termination or resignation occurs within the
twelve (12) month period following a Change in Control.
(ii)    Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Performance Bonus Awards and Deferred Stock Units. In the
event of a merger or Change in Control, an outstanding Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Performance Bonus
Award or Deferred Stock Unit award may be (i) assumed or substituted with an
equivalent Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Performance Bonus Award or Deferred Stock Unit award of the
successor corporation or a Parent or Subsidiary of the successor corporation,
(ii) replaced with a cash incentive program of the successor corporation or a
Parent or Subsidiary of the successor corporation, or (iii) terminated. Unless
determined otherwise by the Administrator, in the event that the successor
corporation refuses to assume, substitute or replace a Participant’s Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit, Performance
Bonus Award or Deferred Stock Unit award, the Participant shall, immediately
prior to the merger or Change in Control, fully vest in such Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Performance Bonus
Award or Deferred Stock Unit including as to Shares which would not otherwise be
vested. For the purposes of this paragraph, a Restricted Stock, Restricted Stock
Unit, Performance Share, Performance Unit, Performance Bonus Award and Deferred
Stock Unit award shall be considered assumed if, following the merger or Change
in Control, the award confers the right to purchase or receive, for each Share
subject to the Award immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received, for
each Share and each unit/right to acquire a Share subject to the Award, to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control. Notwithstanding anything herein to the
contrary, an Award that vests, is earned or paid-out upon the satisfaction of
one or more Performance Goals will not be considered assumed if the Company or
its successor modifies any of such Performance Goals without the Participant’s
consent; provided, however, a modification to such Performance Goals only to
reflect the successor corporation’s post-merger or post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.
With respect to Awards granted to an Outside Director, the Participant shall,
immediately prior to the merger or Change in Control, fully vest in such Awards,
including Shares as to which it would not otherwise be vested. With respect to
Awards granted to an Employee, the Employee, upon a termination of the Employee
by the Company or a Related Entity without Cause or a resignation of the
Employee with Good Reason, shall receive one year of additional vesting for each
full year of service performed for the Company or a Related Entity; provided,
that such termination or resignation occurs within the twelve (12) month period
following a Change in Control.
18.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
19.    Term of Plan. Subject to Section 25 of the Plan, this amended and
restated Plan will become effective upon its adoption by the Board (November 9,
2010). It will continue in effect for a term of ten (10) years (November 9,
2020) unless terminated earlier under Section 20 of the Plan.

16

--------------------------------------------------------------------------------




20.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
21.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise or receipt of
an Award, the Company may require the person exercising or receiving such Award
to represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.
22.    Severability. Notwithstanding any contrary provision of the Plan or an
Award to the contrary, if any one or more of the provisions (or any part
thereof) of this Plan or the Awards shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.
23.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
24.    Forfeiture Events. The Administrator may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. The Administrator may also require the application of
this Section 24 with respect to any Award previously granted to a Participant
even without any specified terms being included in any applicable Award
Agreement to the extent required under Applicable Laws.
25.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.



17